Per Curiam.
It was the duty of the arbitrators to determine the entire controversy as to the whole 2,000 pieces of goods and especially as to whether the buyer was liable to pay damages to the seller for his refusal to take in and pay for the 1,472 pieces of goods. It is essential, therefore, that there should be a further hearing. We see no reason, however, for sending the matter to new arbitrators and the order appealed from vacating the award should be modified by providing that the matter should be remitted to the arbitrators for further hearing and the making of a complete award, and as so modified affirmed, without costs. The appeal from the order denying the motion to confirm the award should be dismissed. Present — Dowling, P. J., Finch, McAvoy, Martin and Proskauer, JJ. On first appeal: Order modified by striking out the last five paragraphs of order, and by providing that the matter be remitted to the arbitrators for further hearing and the making of a complete award, and as so modified affirmed, without costs. Second appeal dismissed, without costs.